Citation Nr: 1411849	
Decision Date: 03/21/14    Archive Date: 04/02/14

DOCKET NO.  11-00 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Entitlement to service connection for a skin disorder, claimed as secondary to herbicide exposure. 

2. Entitlement to service connection for coronary artery disease, claimed as secondary to herbicide exposure. 

3. Entitlement to service connection for diabetes mellitus, type II, claimed as secondary to herbicide exposure. 

4. Entitlement to service connection for peripheral neuropathy of the upper extremities, claimed as secondary to diabetes mellitus, type II.  

5. Entitlement to service connection for peripheral neuropathy of the lower extremities, claimed as secondary to diabetes mellitus, type II.  

6. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

REPRESENTATION

Appellant represented by:	Mary M. Long, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William Skowronski, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from October 1967 to June 1969.  This matter is before the Board of Veterans' Appeals (Board) on appeal from March 2010, June 2010, November 2010 and April 2012 rating decisions of the Muskogee, Oklahoma Department of Veterans Affairs (VA) Regional Office (RO).  In his June 2011 VA Form 9 (substantive appeal), the Veteran requested a hearing before a Decision Review Officer (DRO).  In April 2012, his attorney withdrew such request and requested a hearing before the Board.  In December 2013, a videoconference hearing was held before the undersigned.  A transcript of the hearing is associated with the record (in Virtual VA).  At the hearing, the Veteran requested, and was granted, a 30 day abeyance period for submission of additional evidence; no such evidence was received. 

[The Board has reviewed the entire record, including the physical claims file and VA's electronic databases to ensure the complete record is considered.]

The appeal is REMANDED to the VARO.  VA will notify the appellant if further action is required.
REMAND

The Veteran's proposed theory of entitlement to the benefits sought is one of presumptive service connection based on an allegation of exposure to Agent Orange or other herbicides in Korea.  Proper adjudication of such claims first requires a determination of whether the Veteran was exposed to Agent Orange or other herbicides as claimed.  Clearly, adequate development for such a determination has not been completed.  

Ischemic heart disease, type II diabetes, peripheral neuropathy, and certain skin disorders are all disabilities listed as associated with exposure to herbicides (or may be secondary to disabilities associated with exposure to herbicides).  VA has extended the presumptive provisions of 38 U.S.C.A. § 1116 to veterans who served in locations other than Vietnam where herbicides such as Agent Orange were used.  

The Veteran has diagnoses of coronary artery disease, type II diabetes mellitus, peripheral neuropathy, porphyria cutanea tarda and chloracne.  In February 2012 examination report, a private physician, Dr. Kim, indicated the skin disorder on the Veteran's hands is consistent with porphyria cutanea tarda with chloracne.  Dr. Kim opined that the Veteran's skin disorder is due to direct contact with herbicides.  Dr. Kim also assigned the Veteran diagnoses of peripheral neuropathy of the upper and lower extremities and Parkinsonism of the upper extremities.  Dr. Kim opined that "his chemical exposures that caused diabetes mellitus type II is causing" neuropathy of the upper and lower extremities as well Parkinsonism in the upper extremities.  [The Veteran separately claimed service connection for Parkinsonism of his upper extremities (in July 2012); the RO has considered such claim as part of the claimed service connection for peripheral neuropathy of the upper extremities.]  A private dermatologist, Dr. Taira, examined a biopsy of the Veteran's skin from his left hand, and in March 2010 diagnosed actinic and inflammatory changes; he noted similarities to colloid milium.  VA treatment records (found in Virtual VA) show "chronic actinic damage vs. other" and eczema were diagnosed more recently, in September 2011.  At the December 2013 hearing before the undersigned, the Veteran's attorney indicated additional medical records would be forthcoming following an abeyance period.  On remand, the additional treatment records identified by the Veteran's attorney during the December 2013 hearing should be obtained (as pertinent evidence that is outstanding). 

The Veteran contends he was exposed to herbicides in two separate ways: while performing his duties as a welder and repairing vehicles used to disperse Agent Orange in Vietnam and while performing duties that required him to be near the Korean DMZ. 

The Veteran's service personnel records indicate he served in Korea from May 1968 to June 1969; was assigned to the 25th Chemical Company there; and that his military occupational specialty was welder. 

The Veteran asserts he came in direct contact with herbicides, including Agent Orange, while serving as a welder for the 25th Chemical Company in Korea.  He reported being assigned to the 8th Army Headquarters at camp Red Cloud in Uijeongbu, Korea on May 1, 1968 and then being sent to the 567th Medical Compound shortly thereafter.  In a statement received in February 2010, he asserted that about two weeks after he arrived in Korea, a unit of the 25th Chemical Company returned to Korea after serving a tour spraying herbicides in Vietnam.  He stated he repaired the unit's vehicles that were used to transport and spray herbicides.  In a statement received in August 2012, the Veteran indicated trucks he repaired contained barrels marked "Dow Chemical" (insinuating they contained herbicides).  He said some vehicles he repaired were covered in a clear liquid with an oily texture that he was told was an herbicide (sprayed in Vietnam).  He alleged that he came in direct contact with the liquid while welding inside the vehicles and inhaled its fumes when his welding tools caused it to steam and smoke.  He said another service member told him not to worry because the liquid was a harmless herbicide they had sprayed in Vietnam.  During the 2013 hearing, he clarified that he remembered seeing a barrel with pink striping, which appeared to have faded from an orange color, in the back of a 2.5-ton truck ("deuce and a half") that he was repairing after it returned damaged from Vietnam.  He said the barrel had "Dow Chemical Company" and "herbicide" written on it.  

In statements received in October 2011 December 2011, the Veteran reported he also repaired the 25th Chemical Company's smoke generators and other equipment used to disperse herbicides (including Agent Orange) along the Korean DMZ.  

The Veteran also alleges he was exposed to Agent Orange while performing duties that caused him to travel to or near the DMZ (when and where herbicides were being sprayed).  In the statement received in August 2012, the Veteran stated he retrieved equipment from Kimpo air base.  During the December 2013 hearing, he testified that he picked up equipment from Camp Casey along the DMZ.  He said he visited the DMZ many times, but never spent the night there.  He claimed a base along the DMZ had a movie theater that he visited regularly, but did not specify the location.   

In January 2010, the RO requested the Service department to furnish any documents showing exposure to herbicides.  The response received in February 2010 was that there were no records of exposure to herbicides.  This response is cursory/incomplete.  On remand, exhaustive development to corroborate or rebut each of the Veteran's theories of exposure to herbicides is necessary.

Regarding the claims of service connection for a skin disorder and for peripheral neuropathy of the upper and lower extremities, if the Veteran is found to have been exposed to Agent Orange, the low threshold standard endorsed by the Court in McLendon v. Nicholson, 20 Vet. App. 79 (2006) (for when an examination to secure a nexus opinion is necessary) would be met.  The matter of entitlement to a TDIU rating is inextricably intertwined with the other issues on appeal.

Accordingly, the case is REMANDED for the following:

1.  Advise the Veteran that treatment records relating to his skin disorder and peripheral neuropathy, identified by his attorney at the December 2013 hearing, are pertinent evidence that is outstanding.  After securing all necessary authorizations from him, obtain such treatment records.  If any private records identified (which the Veteran authorized VA to obtain) are not received pursuant to VA's request, advise him that ultimately it is his responsibility to ensure that pertinent private treatment records are received.

2. Arrange for exhaustive development to corroborate or rebut each of the Veteran's allegations of exposure to herbicides, Agent Orange, while serving in Korea.  The development must include for information as to whether the Veteran's unit indeed serviced vehicles used to disperse herbicides in Vietnam; whether his assigned unit in Korea and duties therein would have placed him at the DMZ where and when the herbicides were used; and whether his descriptions of the nature of his exposure are consistent with what is known about how herbicides were handled.  The RO must make formal findings accepting or rejecting each of the Veteran's allegations of exposure to herbicides (with explanation of rationale that incorporates the information sought).  

3.  If it is determined that the Veteran was indeed exposed to Agent Orange, the RO should arrange for the Veteran to be examined by a dermatologist to determine the nature and likely etiology of his variously diagnosed skin disorder.  The examiner should obtain a complete history from the appellant, review his entire VA record (to specifically include this remand, his STRs, postservice treatment records, and any prior medical opinions of record), and provide opinions that respond to the following:

(a) Please identify each skin disorder(s) found.  Specifically, does the Veteran have porphyria cutanea tarda and/or chloracne?
(b) As to each diagnosed skin disorder, what is the most likely etiology for such skin disorder(s)?  Specifically, is it at least likely as not (a 50% or better probability) that it is related to his service, to include as due to his exposure to Agent Orange (or is secondary to a disability such as diabetes)?

The examiner should explain the rationale for all opinions. 

4. If it is determined that the Veteran was exposed to Agent Orange, the RO should also arrange for the Veteran to be examined by a neurologist to determine the nature and likely etiology of his current peripheral neuropathy (and Parkinsonism) of the upper and lower extremities.  The examiner should obtain a complete history from the appellant, review his entire record (to specifically include this remand, his STRs, postservice treatment records, and any prior medical opinions of record), and provide opinions that respond to the following:

(a) Please identify (by medical diagnosis) each neurological disability entity of the upper and lower extremities found.  Specifically, does the Veteran have peripheral neuropathy of the lower extremities and peripheral neuropathy and/or Parkinsonism of the upper extremities?

(b) As to each diagnosed disability entity of the upper and lower extremities, what is the most likely etiology for such disability entity(s)?  Specifically, is it at least likely as not (a 50% or better probability) that it is related to his service, to include as due to his exposure to Agent Orange; or was either caused or aggravated by type II diabetes mellitus?  If such neurological impairment is found to not have been caused, but to have been aggravated by type II diabetes mellitus, please identify the degree of neurological impairment that is due to such aggravation. 

The examiner must explain the rationale for all opinions. 

5. The RO should then review the entire record and readjudicate the claims de novo (TDIU in light of the determinations on the service connection claims).  If any remains denied, the RO should issue an appropriate SSOC and afford the appellant and his attorney the opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

